


109 HR 6172 IH: To amend title 5, United States Code, to deny retirement

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6172
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Kirk (for
			 himself, Mr. Shadegg,
			 Mr. Platts,
			 Mr. Fitzpatrick of Pennsylvania,
			 Mr. Davis of Kentucky,
			 Mr. Dent, Mr. Shimkus, Mrs.
			 Biggert, Mr. English of
			 Pennsylvania, Mr. Simmons,
			 Mr. Reichert,
			 Mr. Gerlach,
			 Mr. Bradley of New Hampshire,
			 Mr. Paul, Mr. Herger, Mr.
			 Porter, and Mr. Kennedy of
			 Minnesota) introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to deny retirement
		  benefits to any Member of Congress convicted of a criminal offense involving
		  abuse of the public trust.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pension Forfeiture Act of 2006.
		2.Loss of pensions
			 accrued during service as a Member of Congress for abusing the public
			 trust
			(a)Civil Service
			 Retirement SystemSection 8332 of title 5, United States Code, is
			 amended by adding at the end the following:
				
					(o)(1)Notwithstanding any other
				provision of this subchapter, the service of an individual finally convicted of
				an offense described in paragraph (2) shall not be taken into account for
				purposes of this subchapter, except that this sentence applies only to service
				rendered as a Member (irrespective of when rendered). Any such individual (or
				other person determined under section 8342(c), if applicable) shall be entitled
				to be paid so much of such individual’s lump-sum credit as is attributable to
				service to which the preceding sentence applies.
						(2)(A)An offense described in
				this paragraph is any offense described in subparagraph (B) for which the
				following apply:
								(i)Every act or omission of the
				individual (referred to in paragraph (1)) that is needed to satisfy the
				elements of the offense occurs while the individual is a Member.
								(ii)Every act or omission of the
				individual that is needed to satisfy the elements of the offense directly
				relates to the performance of the individual’s official duties as a
				Member.
								(iii)The offense is committed after the
				date of enactment of this subsection.
								(B)An offense described in this
				subparagraph is only the following, and only to the extent that the offense is
				a felony under title 18:
								(i)An offense under section 201 of title
				18 (bribery of public officials and witnesses).
								(ii)An offense under section 219 of title
				18 (officers and employees acting as agents of foreign principals).
								(iii)An offense under section 371 of
				title 18 (conspiracy to commit offense or to defraud United States) to the
				extent of any conspiracy to commit an act which constitutes an offense under
				clause (i) or (ii).
								(3)An individual convicted of an offense
				described in paragraph (2) shall not, after the date of the final conviction,
				be eligible to participate in the retirement system under this subchapter or
				chapter 84 while serving as a Member.
						(4)The Office of Personnel Management
				shall prescribe any regulations necessary to carry out this subsection. Such
				regulations shall include—
							(A)provisions under which interest on any
				lump-sum payment under the second sentence of paragraph (1) shall be limited in
				a manner similar to that specified in the last sentence of section 8316(b);
				and
							(B)provisions under which the Office may
				provide for—
								(i)the payment, to the spouse or
				children of any individual referred to in the first sentence of paragraph (1),
				of any amounts which (but for this clause) would otherwise have been nonpayable
				by reason of such first sentence, but only to the extent that the application
				of this clause is considered necessary given the totality of the circumstances;
				and
								(ii)an appropriate adjustment in the
				amount of any lump-sum payment under the second sentence of paragraph (1) to
				reflect the application of clause (i).
								(5)For purposes of this
				subsection—
							(A)the term Member has the
				meaning given such term by section 2106, notwithstanding section 8331(2);
				and
							(B)the term child has the
				meaning given such term by section
				8341.
							.
			(b)Federal
			 employees’ retirement systemSection 8411 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					(l)(1)Notwithstanding any
				other provision of this chapter, the service of an individual finally convicted
				of an offense described in paragraph (2) shall not be taken into account for
				purposes of this chapter, except that this sentence applies only to service
				rendered as a Member (irrespective of when rendered). Any such individual (or
				other person determined under section 8424(d), if applicable) shall be entitled
				to be paid so much of such individual’s lump-sum credit as is attributable to
				service to which the preceding sentence applies.
						(2)An offense described in this
				paragraph is any offense described in section 8332(o)(2)(B) for which the
				following apply:
							(A)Every act or omission of the
				individual (referred to in paragraph (1)) that is needed to satisfy the
				elements of the offense occurs while the individual is a Member.
							(B)Every act or omission of the
				individual that is needed to satisfy the elements of the offense directly
				relates to the performance of the individual’s official duties as a
				Member.
							(C)The offense is committed after the
				date of enactment of this subsection.
							(3)An individual finally convicted of an
				offense described in paragraph (2) shall not, after the date of the conviction,
				be eligible to participate in the retirement system under this chapter while
				serving as a Member.
						(4)The Office of Personnel Management
				shall prescribe any regulations necessary to carry out this subsection. Such
				regulations shall include—
							(A)provisions under which interest on any
				lump-sum payment under the second sentence of paragraph (1) shall be limited in
				a manner similar to that specified in the last sentence of section 8316(b);
				and
							(B)provisions under which the Office may
				provide for—
								(i)the payment, to the spouse or
				children of any individual referred to in the first sentence of paragraph (1),
				of any amounts which (but for this clause) would otherwise have been nonpayable
				by reason of such first sentence, but only to the extent that the application
				of this clause is considered necessary given the totality of the circumstances;
				and
								(ii)an appropriate adjustment in the
				amount of any lump-sum payment under the second sentence of paragraph (1) to
				reflect the application of clause (i).
								(5)For purposes of this
				subsection—
							(A)the term Member has the
				meaning given such term by section 2106, notwithstanding section 8401(20);
				and
							(B)the term child has the
				meaning given such term by section
				8341.
							.
			
